Exhibit 99.1 LIVEREEL MEDIA CORPORATION (Formerly Noble House Entertainment Inc.) Consolidated Financial Statements For the Three and Nine Months ended March 31, 2009 and 2008 (Unaudited) (Canadian Dollars) INDEX Page Notice of Disclosure of Non-Auditor Review of Interim Financial Statements 1 Unaudited Consolidated Balance Sheets 2 Unaudited Consolidated Statements of Operations and Comprehensive Loss 3 Unaudited Consolidated Statements of Cash Flows 4 Unaudited Consolidated Statements of Shareholders’ Equity 5 Condensed Notes to the Unaudited Consolidated Financial Statements 6-14 LiveReel Media Corporation Notice of Disclosure of Non-Auditor Review of Interim Financial Statements for the period ended March 31, 2009 Pursuant to National Instrument 51-102, Part 4, subsection 4.3(3)(a) issued by the Canadian Securities Administrators, if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of LiveReel Media
